Citation Nr: 1018592	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  99-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for a respiratory defect with paresis of the left 
diaphragm residuals of phrenic nerve damage secondary to 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1988.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from a January 
2009 memorandum decision of the United States Court of 
Appeals for Veterans Claims (Court).  In that decision the 
Court vacated the Board's November 2006 decision with respect 
to the Board's denial of an initial disability rating in 
excess of 60 percent for a respiratory defect with paresis of 
the left diaphragm residuals of phrenic nerve damage 
secondary to pulmonary tuberculosis.  The Court remanded the 
case as to that issue back to the Board for actions 
consistent with the Court's decision.

Previously, this matter originally came before the Board on 
appeal from an August 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO), which in part granted service 
connection for paresis of the left diaphragm of the Veteran's 
lungs, effective July 14, 1997.  The Veteran perfected an 
appeal from that decision in part as to the initial 
disability rating of 20 percent assigned by the RO.
 
The Board remanded the case to the RO for further development 
in August 2003, and again in June 2005.  Thereafter, while 
the case was at the RO on remand, the RO increased the 
initially assigned disability rating from 20 to 60 percent 
for the service-connected pulmonary disability, 
recharacterized as respiratory defect and paresis of left 
diaphragm residuals of phrenic nerve damage, secondary to 
pulmonary tuberculosis.  The RO assigned the 60 percent 
rating effective from date of service connection, July 14, 
1997. 

Because there was no clearly expressed intent on the part of 
the Veteran to limit his appeal to entitlement to a specified 
disability rating, VA was required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remained in 
appellate status following the June 2006 rating decision.

In a November 2006 decision, the Board denied the Veteran's 
appeal for an initial disability rating in excess of 60 
percent for a respiratory defect with paresis of the left 
diaphragm residuals of phrenic nerve damage secondary to 
pulmonary tuberculosis.  

The Veteran appealed that decision to the Court, which as 
discussed above, in the Court's January 2009 memorandum 
decision vacated the Board's November 2006 decision and 
remanded the case to the Board.  On remand to the Board, in 
August 2009 the Board remanded the case to the RO for further 
development consistent with the Court's January 2009 
decision.  The case has been returned to the Board for 
further appellate consideration.

Thereafter, the Veteran was afforded the opportunity to 
present testimony at a hearing on appeal before a Veterans 
Law Judge.  In written correspondence received at the Board 
on April 28, 2010, the Veteran indicated that he did not 
desire to present testimony at hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's respiratory disability results in a Forced 
Expiratory Volume (FEV-1) of at least 45 percent of predicted 
value, a Forced Vital Capacity (FEV-1/FVC) of at least 86 
percent predicted, and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) (SB) of at 
least 48 percent predicted, with no cardiovascular 
complications, episodes of acute respiratory failure, or 
requirement of oxygen therapy.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent 
for a respiratory defect with paresis of the left diaphragm 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.97, Diagnostic Code 6840 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters in January 2004, July 2005, May 2008, and 
October 2009.  These documents in combination provided notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a January 2010 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  In any event, the claimant has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, she 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was 
also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which he 
ultimately declined. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2009 remand.  Specifically, the 
RO was instructed to 1) ask the Veteran to identify all 
health care providers who have treated him for his 
respiratory disability since 2005 and obtain records from the 
identified providers; and 2) provide the Veteran with a VA 
examination.  The Board finds that the RO complied with these 
instructions by obtaining treatment records.  The Board 
further finds that the VA examination report substantially 
complies with the Board's August 2009 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Factual Background

The competent medical evidence of record material to the 
claim on appeal includes VA and private treatment records 
dated from the 1990s to January 2010, and reports of several 
VA examinations, including examinations of the Veteran's 
service-connected lung disease conducted between September 
1999 and November 2009.

Private treatment records include a June 1998 treatment 
record and radiology report showing a history of pneumonia; 
an opinion of paresis of left hemidiaphragm with consequent 
volume loss in the left lung, mild left basilar atelectasis 
is present with no significant change since May 1998; and an 
impression of left lower lobe pneumonia resolving.

The report of a July 1998 general medical examination shows 
that the Veteran reported complaints of sometimes being short 
of breath without chest pain.  He had some cough occasionally 
and had recently had pneumonitis.  After examination the 
report contains a diagnosis of paresis of the left diaphragm 
(longstanding-etiology unclear).

The report of a September 1999 VA respiratory examination 
shows that the Veteran reported having a longstanding history 
of dyspnea, especially with exertion.  The report notes a 
history of left diaphragm paralysis.  The Veteran denied 
being asthmatic, or having had a history of a productive 
cough, sputum, or anorexia.  He reported that he was a 
smoker. 

On examination the Veteran's weight was stable and his blood 
pressure was within normal limits.  His lungs were absent 
breath sounds on the left, and with normal sounds on the 
right.  His heart had a regular rhythm, with no evidence of 
murmurs or cor pulmonale.  A chest X-ray showed marked 
elevation of left hemidiaphragm was present.  The report 
contains a diagnosis of left phrenic nerve paralysis with 
elevation of the left diaphragm and organ displacement.    

The report of an October 1999 pulmonary function test records 
findings of FEV-1 of 47 percent of predicted value, and a 
FEV-1/FVC of 117 percent of predicted value.  The Veteran was 
unable to test for DLCO due to coughing.

The report of an April 2003 VA examination for respiratory 
disorder shows that the Veteran reported having reduced 
exercise tolerance.  He denied having any history of asthma 
or allergies; and he had no cough, sputum, or loss of weight.  
On examination the Veteran was well-nourished, with normal 
respiration.  His lungs exhibited diffusely diminished 
breathing sounds on the left, with percussion impaired.  

The report of pulmonary function testing in January 2004 
shows that the Veteran reported complaints of being able to 
walk 100 yards normally, and then has to go slowly.  He had 
no cough or wheeze, and no significant chest pain.  Pulmonary 
function test findings revealed FEV-1 of 46 percent of 
predicted value, a FEV-1/FVC of 76 percent of predicted, and 
a DLCO(SB) of 60 percent of predicted.  The report contains 
comments of severe restriction by spirometry and lung 
volumes; moderate reduction in DLCO, reduction in DLCO 
accounted for by reduction in alveolar volume.  The examiner 
opined that the restriction was most likely due to diaphragm 
paralysis and nothing else.

The report of a VA respiratory examination in February 2004 
shows that the Veteran reported having shortness of breath, 
especially with exertion.  After examining the Veteran, the 
VA examiner reported findings including that there was no 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or episodes of acute respiratory 
failure.  The Veteran did not require outpatient oxygen 
therapy.

An April 2004 VA computed tomography (CT) Thorax report 
contains an impression of left diaphragmatic eventration 
versus paralysis.

The report of a VA examination in October 2004 shows that the 
Veteran reported having dyspnea with exertion.  He reported 
that he worked as a mechanic for the past 17 years, and was 
working full time though limited.  He reported that in 1997 
he applied for a job in a chemical factory and was declined 
because of poor lung function.  Examination of the lungs 
revealed slightly diminished breathing sounds over the left 
base.  On examination of the heart there were no findings of 
any cardiovascular abnormality referable to disability 
secondary to his service-connected respiratory disability.

The report of an August 2005 VA respiratory examination shows 
that the examiner noted that pulmonary function tests 
performed since 1999 showed that they were stable, showing 
essentially vital capacity of 40 percent with no obstruction 
and MVV of around 50 percent.  This condition had been 
attributed to the Veteran's restrictive pattern on PFTs with 
no evidence of obstructive lung disease.  The examiner noted 
that when the Veteran was seen by Pulmonary one year before, 
treatment providers told him that there was no need for 
intervention and no need for oxygen.  At that time the 
Veteran's saturation was greater than 97 percent with 
exercise.  They recommended that he stop smoking, which he 
has not done.

On examination, the Veteran's lungs were clear to 
auscultation and percussion, without evidence of wheezes or 
crackles.  Cardiovascular examination revealed no enlargement 
of the heart, or murmurs, rubs, or gallops.  The examiner 
determined that the Veteran's respiratory defect had been 
essentially stable since 1999, with no significant physical 
limitations resulting.  The report did not indicate that 
there was any need for oxygen or bronchodilators.  

The report contains a diagnosis and comments as follows.  
Reduced lung volume secondary to paralysis of the left 
hemidiaphragm; no change since 1999.  His pulmonary function 
tests have been stable with a forced vital capacity of 40 
percent predicted, MVV of 52 percent predicted and greater 
than 97 percent saturation with exercise.  There was no 
obstructive component.  The FEV1/FVC was 117 percent 
predicted, ruling out obstructive lung disease.  The Veteran 
was receiving no therapy for his lungs; no oxygen, no 
bronchodilators; and he had no significant physical 
limitations.

The report of a November 2009 VA respiratory examination 
shows that there was a past medical history of 
hospitalization: in 1978 when diagnosed with left phrenic 
nerve paralysis secondary to tuberculosis; and in 1979, 1981, 
1985, 1986 for breathing problems.  The Veteran reported that 
he had a history of occasional dyspnea, and of anorexia and 
chest pain. The Veteran reported that he had no history of 
respiratory system neoplasm, pneumothorax, empyema, asthma, 
cough, wheezing, swelling, respiratory failure, fever, or 
incapacitation.  

The Veteran reported that he was currently working full time 
at the Anniston Army Depot, and was not under any job 
restrictions.  He reported he had not been in a hospital for 
breathing problems in the last few years, and he was not on 
any medications for breathing.

On examination, the Veteran's pulse rate was 92 beats per 
minute and his respiratory rate was 18 times per minute.  He 
had normal heart sounds and no venous congestion or edema.  
He had no abnormal respiratory findings; and diaphragm 
excursion and chest expansion were both normal.  There was no 
chest wall scarring or deformity of the chest wall.  There 
were no conditions that may be associated with pulmonary 
restrictive disease.  There were no signs of significant 
weight loss or malnutrition.

X-ray examination of the chest showed no significant change 
from a previous study in July 2008.  Elevation of the left 
hemidiaphragm was seen and there was a mild shift of the 
heart to the right.  There was minimal scarring at the left 
lung base.  There was no acute lung infiltrates/focal lung 
consolidation or pleural effusions or pneumothorax seen.  

The examination report contains results of pulmonary function 
tests and an interpretation of (1) spirometry: consistent 
with restriction; there was no significant change in FEV1 
with inhaled bronchodilator.  (2) lung volumes: restriction, 
and (3) diffusion: reduced, possible due to reduction in 
alveolar volume.

The report contains a diagnosis of diaphragmatic paralysis of 
left side, stable.  The examiner commented that the 
associated category of the respiratory disease was 
obstructive respiratory.  The problem associated with the 
diagnosis was paresis of the left diaphragm.  The examiner 
commented that this caused no significant general occupation 
effects.   

The examiner commented regarding effects of the diaphragmatic 
paralysis of left side on usual daily activities, including 
that there were mild effects with chores, shopping, dressing; 
severe effects with exercise and sports; and no effects with 
recreation, traveling, bathing, toileting, and grooming. 

The report contains a diagnosis of phrenic nerve damage 
secondary to pulmonary tuberculosis.  The examiner commented 
that the associated category of the respiratory disease was 
obstructive respiratory.  The etiology of this was 
tuberculosis.  The problem associated with the diagnosis was 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis.  The examiner commented that this caused no 
significant general occupation effects.  

The examiner commented regarding effects of the phrenic nerve 
damage secondary to pulmonary tuberculosis on usual daily 
activities, including that there were mild effects with 
chores, shopping, dressing; severe effects with exercise and 
sports; and no effects with recreation, traveling, feeding, 
bathing, dressing, and grooming. 

The examiner commented that there was no evidence of cor 
pulmonale, pulmonary hypertension, or RVH (right ventricular 
hypertrophy).  The examiner opined that the Veteran's lack of 
earning capacity and interference with his employment was not 
caused by or a result of his service connected respiratory 
disability.  In this connection the examiner noted that the 
Veteran was currently working full time at the Anniston 
Depot.  Further, the Veteran had stated he was under no job 
restrictions and had not missed any days from his work 
schedule.  On that basis the examiner opined that the 
service-connected respiratory illness (diaphragm paralysis or 
paresis) had not impaired his earning capacity or interfered 
with the Veteran's employment.

The examiner also opined that the service-connected 
respiratory disability had not caused any need for frequent 
periods of hospitalizations.  In this regard, the examiner 
noted that the Veteran had reported hospitalization in 1978, 
1979, 1981, 1985, and 1986.  He reported no hospitalization 
for respiratory problems since 1986.  Therefore the Veteran's 
service-connected respiratory illness had not been a source 
for frequent periods of hospitalizations since 1986.

Pulmonary function testing at the time of the November 2009 
VA examination revealed FEV-1 of 45 percent of predicted 
value, a FEV-1/FVC of 86 percent of predicted, and a DLCO(SB) 
of 48 percent of predicted.

III.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

In cases such as this in which the Veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  In cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and a full description of 
the effects of the disability upon ordinary activity is 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

The Veteran submitted a claim for service connection for a 
respiratory disorder in July 1997.  In an August 1998 rating 
decision the RO granted service connection for paresis of the 
left diaphragm and assigned a 20 percent disability rating, 
effective from July 14, 1997.  The Veteran perfected an 
appeal as to the initial disability rating of 20 percent 
assigned in the August 1998 rating decision.

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to respiratory conditions, effective 
October 6, 2006.  At that time VA added provisions that 
clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions under Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840-6845.  With respect to 
the claim on appeal, the changes made are non-substantive in 
nature, and merely interpret already existing law.

The Veteran's service-connected respiratory disability is 
evaluated under the Rating Schedule section for evaluating 
the respiratory system.  Respiratory disorders rated under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  If there is lung or pleural 
involvement, then ratings under Diagnostic Codes 6819 and 
6820 will not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  Rather, a 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability, with elevation to 
the next higher evaluation if the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.96(a) 
(2009).

Post-bronchodilator studies are required when pulmonary 
function tests (PFTs) are performed for disability evaluation 
purposes except in instances where the results of pre- 
bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done.  Post-bronchodilator results are to be utilized in 
applying the evaluation criteria in the Rating Schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  The pre-bronchodilator values 
are to be used for rating purposes in those instances.  38 
C.F.R. § 4.96(d)(5).

In this case, the Veteran's respiratory defect with paresis 
of the left diaphragm, residuals of phrenic nerve damage 
secondary to pulmonary tuberculosis, is currently rated at 60 
percent under 38 C.F.R. § 4.97, Diagnostic Code 6840.  Under 
that code, diaphragm paralysis or paresis is evaluated under 
criteria for evaluation of restrictive lung disease.  
38 C.F.R. § 4.97, Diagnostic Code 6840.  That code is the 
code most consistent with the nature of the service-connected 
disability on appeal.  Id.

Under that code a 100 percent evaluation is assigned for 
findings that show: 
(1)  Forced Expiratory Volume in one second (FEV-1) is 
less than 40 percent of predicted value, or; 
(2)  the ratio of FEV-1/Forced Vital Capacity (FVC) less 
than 40 percent, or; 
(3)  Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40-
percent predicted, or; 
(4)   maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; 
(5)  cor pulmonale (right heart failure), or;
(6)  right ventricular hypertrophy, or; 
(7)  pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; 
(8)  episode(s) of acute respiratory failure, or; 
(9)  requires outpatient oxygen therapy.

A 60 percent evaluation is assigned for findings that show: 
(1)  FEV-1 of 40- to 55- percent predicted, or; 
(2)  FEV-1/FVC of 40 to 55 percent, or; 
(3)  DLCO (SB) of 40- to 55-percent predicted, or; 
(4)  maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).

38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

The preponderance of the competent evidence of record is 
against a finding that the Veteran's respiratory defect with 
paresis of the left diaphragm residuals of phrenic nerve 
damage secondary to pulmonary tuberculosis, meets or 
approximates the pertinent criteria for a rating in excess of 
60 percent.  Id.  For the entire period since the Veteran 
filed his claim for service connection, the service-connected 
respiratory disability has not been shown by competent 
evidence to meet any of the schedular criteria warranting a 
higher disability rating.  Id.

As reflected in the discussion above, none of the past 
pulmonary function tests show that there are findings of FEV-
1 of less than 40 percent of predicted value; or findings of 
the ratio of FEV-1/Forced Vital Capacity (FVC) of less than 
40 percent; or of DLCO (SB) of less than 40 percent 
predicted.  

Also, as reflected in the discussion above, there are no 
findings of cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episodes of acute 
respiratory failure.  Nor is there evidence that the Veteran 
has required outpatient oxygen therapy.  None of the clinical 
findings on file shows the presence of any of these 
conditions.

Overall, on a schedular basis, the preponderance of the 
evidence is against the Veteran's claim for an initial 
disability rating in excess of 60 percent for the respiratory 
defect with paresis of the left diaphragm residuals of 
phrenic nerve damage secondary to pulmonary tuberculosis.  
That evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
this disability; thus, there is no basis for a staged rating 
in the present case.  See Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the Rating Schedule.  The Board also considered 
whether it would be proper to refer the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1). There is no basis, however, for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.

There is no showing that the Veteran's service-connected 
respiratory defect with paresis of the left diaphragm 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis, alone reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than that in effect on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1). 

There is no indication that this disability alone results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the Veteran submitted his claim.  Notably, at the most recent 
VA examination, the examiner commented that the service-
connected disability caused no significant occupational 
effects.  There is no evidence that the Veteran has lost work 
time, or that he had a lack of earning capacity or 
interference with his employment due to the disability.  

Moreover, the respiratory defect with paresis of the left 
diaphragm residuals of phrenic nerve damage secondary to 
pulmonary tuberculosis, is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The clinical evidence shows that he has not been 
hospitalized for the condition since the mid-1980s.  There is 
no evidence showing that the pulmonary condition includes any 
factors which may not be addressed under the relevant 
diagnostic rating criteria of the code most closely 
consistent with the disability.  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 60 percent for a respiratory 
defect with paresis of the left diaphragm residuals of 
phrenic nerve damage secondary to pulmonary tuberculosis is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


